DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second series connecting structure of another optical receptacle" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 defines a second series connecting structure on second side wall of the receptacle body.  It is unclear if the second series connecting structure of the another optical receptacle comprises the same structural limitations as that of the second side wall.  For purposes of examination, the claim is considered to recite “another series connecting structure of another optical receptacle” to remedy the issue.
Claim 7 recites the limitation "the fourth series connecting structure of another optical receptacle" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  That is, the claim does not provide antecedent basis for a connecting structure of another receptacle.  For purposes of examination, the claim is considered to recite “another series connecting structure of another optical receptacle” to remedy the issue.
Claim 8 recites the limitation "the sixth series connecting structure of the another 5optical receptacle" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  That is, the claim does not provide antecedent basis for a connecting structure of another receptacle.  For purposes of examination, the claim is considered to recite “another series connecting structure of another optical receptacle” to remedy the issue.
Claim 16 recites the limitation " the second series connecting structure of another optical receptacle " in lines 4-5, similar to claim 6.  There is insufficient antecedent basis for this limitation in the claim.  That is, the claim does not provide antecedent basis for a connecting structure of another receptacle.  For purposes of examination, the claim is considered to recite “another series connecting structure of another optical receptacle” to remedy the issue.
Claim 17 recites the limitation "the fourth series connecting structure of the another 5optical receptacle" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  That is, the claim does not provide antecedent basis for a connecting structure of another receptacle.  For purposes of examination, the claim is considered to recite “another series connecting structure of another optical receptacle” to remedy the issue.
Claim 18 recites the limitation "the sixth series connecting structure of the another 5optical receptacle" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  That is, the claim does not provide antecedent basis for a connecting structure of another receptacle.  For purposes of examination, the claim is considered to recite “another series connecting structure of another optical receptacle” to remedy the issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaji et al. (US 7,510,336 B2).
Re. Claim 1, Sakaji et al. discloses an optical receptacle, comprising: 
a receptacle body 12, a first side of the receptacle body having at least one coupling portion 14 (Fig 1; col. 1 lines 4-7; col. 10 lines 58-60), the each coupling portion having a first connecting structure, comprising: 
5a terminal coupling portion 141a (Fig 1; col. 10 lines 58-60; col. 11 lines 13-21); and 
a pair of positioning grooves, formed at two sides of the terminal coupling portion, the each positioning groove having an insertion groove 141b/141c and a fixing groove 144 disposed at a side of the insertion groove (Figs 2A-2B; col. 11 lines 41-67; col. 12 lines 1-5 and 8-51).  
Re. Claim 2, Sakaji et al. discloses the insertion groove 141b/141c has a first stopper for 10restraining a rotation of a first connector (i.e. stopper formed by sidewalls of insertion groove 141b/141c, the stopper abutting positioning structure 107/108 as seen in Figures 2A and 2B) (col. 11 lines 13-17 and 55-59).  
Re. Claim 3, Sakaji et al. discloses the fixing groove 144 has a second stopper (i.e. sidewalls of hollows 144a/144b) for restraining a first connector 10 to move in a drawing direction opposite to an insertion direction (Figs 1 and 9A-9B; col. 11 lines 41-59; col. 12 lines 2-5).  
Re. Claim 4, Sakaji et al. discloses after a first positioning structure 107/108 of a first connector 10 is inserted into the insertion groove 141b/141c along an insertion direction, the first 15positioning structure 107/108 is embedded into the fixing groove 144 by rotation. (Figs 1 and 2A-2B; col. 8 lines 4-7 and 33-37, col. 11 lines 39-67, col. 12 lines 1-2). 
Re. Claim 5, Sakaji et al. discloses the coupling portion has a second connecting structure formed at a side of the first connecting structure, and a fixing member 117/118 of a second connector 11 is inserted into the second connecting structure (Figs 1 and 2A-2B; col. 8 lines 4-7 and 33-35, col. 12 lines 6-51).  
Re. Claim 6, Sakaji et al. discloses the receptacle body 12 has a first side wall and 20a second side wall opposite to the first side wall, the first side wall has a first series connecting structure 148a, the second side wall has a second series connecting structure 149a, and the first series connecting structure 148a is connected to another series connecting structure 13a/13b of another optical receptacle 13 (Fig 1; col. 10 lines 49-63).  
Re. Claim 9, Sakaji et al. discloses the optical receptacle as discussed above.  Sakaji et al. also discloses the receptacle is a part of an optical connector module comprising a first connector 10, the first connector 10 having a first terminal portion 105 and a first positioning structure 107/108 (Fig 1; col. 8 lines 4-7 and 33-35), 15wherein after the first positioning structure 107/108 is inserted into the insertion groove141b/141c along an insertion direction, the first positioning structure 107/108 is embedded into the fixing groove 144 by rotation (Fig 2A-2B; col. 11 lines 39-67, col. 12 lines 1-2).  
Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claims 10-15, the prior art does not disclose or reasonably suggest an optical connector module as required by the claims, specifically wherein the first connector comprises a rotating base, disposed in the first recess and connected to the first supporting frame, the first terminal portion disposed in the rotating base, which has a first positioning structure corresponding to the first connecting structure, 25wherein when the first connector is coupled to the first connecting structure, a second end of the first terminal portion is coupled to the terminal coupling portion, in combination with the remaining limitations of the claims.  
The most applicable prior art, Sakaji et al. (US 7,510,336 B2), addressed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	5/19/22